Citation Nr: 1715467	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-33 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for heart disease, to include ischemic heart disease, cardiac arrhythmia and cardiomyopathy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to September 1971 during the Vietnam War, including service in South Korea. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of March 2010, December 2010, and August 2011.  The claim was initially denied by the RO for the issue of service connection for "supraventricular tachycardia with pacemaker replacement," but subsequently, the Veteran claimed service connection for ischemic heart disease due to herbicide exposure, which he believes is Agent Orange.  To more clearly identify the scope of the issue, the Board has recharacterized it as service connection for heart disease as set forth on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). (where a Veteran is not competent to provide a diagnosis, it is the symptoms, rather than the diagnosis, which defines the claim). 

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of that hearing has been associated with the record.

This claim was previously before the Board in January 2015, at which time it was remanded for further development.  The claim has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran had actual herbicide exposure while serving in Korea.

2.  The preponderance of the evidence is against a finding that the Veteran's heart disease is related to service and a heart disorder did not manifest itself to a compensable degree in the first post-service year.
CONCLUSION OF LAW

The criteria for service connection, to include presumptive service connection, for a heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Here, letters sent to the Veteran in February 2010 and May 2010 satisfied the VCAA notice requirement for his claim because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before the claim was adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the May 2015 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  As such, no further discussion of VA's duty to notify is necessary.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2014 Travel Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and post-service VA treatment records as directed in the January 2015 Board remand have been obtained.  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided an examination in these matters in March 2015.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

II.  Service Connection 

The Veteran, in written statements to the RO and at his Travel Board hearing, asserts that he is entitled to service connection for heart disease, to include ischemic heart disease, cardiac arrhythmia and cardiomyopathy.  The Veteran noted an abnormal electrocardiogram (EKG) shortly after discharge, and also has asserted that he believes that his current heart disease was caused by exposure to an herbicide, which he believes is Agent Orange, while serving in South Korea with the Army's Headquarters and Headquarters Battery (HHB), 1st Target Acquisition Battalion (TAB), 25th Artillery. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shineski 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

As to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Vietnam War veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

Similarly, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv). 

The list of diseases associated with exposure to these herbicide agents is as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In this regard, note 2 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute/early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's primary contention is that he was exposed to an herbicide, which he believes is Agent Orange, while stationed in South Korea from March 1969 to September 1970 and that his current heart disability resulted from that exposure.  There are two elements that must be established in order to grant service connection based on the presumptions associated with herbicide exposure - exposure to a qualifying herbicide agent, and the presence of a disease that has been found to be associated with such exposure.  In this case, neither presumptive element has been shown, and accordingly, the presumptions found at 38 C.F.R. § 3.309(d) are not of help to the Veteran in establishing his current claim of service connection for heart disease.  38 U.S.C.A. § 1110.

In this case, the Veteran is seeking service connection for heart disease, to include ischemic heart disease, cardiac arrhythmia, and cardiomyopathy.  Ischemic heart disease is one of the specifically enumerated disease processes found under 38 C.F.R. § 3.309(d).  However, the record on appeal does not show that the Veteran was ever diagnosed with ischemic heart disease.  Instead, it reveals diagnoses of ventricular tachycardia and mild cardiomyopathy.  See post-service treatment records dated May 2006, June 2012 and August 2013 and VA examination in March 2015.  Furthermore, the March 2015 VA examiner specifically opined that he had no evidence of ischemic heart disease while being treated by the VA for other cardiac disabilities, and the examiner specifically notes that his mild cardiomyopathy is non-ischemic.  Significantly, this opinion is not contradicted by any other medical evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board also notes that in a June 2012 cardiology appointment, the Veteran had requested that his cardiologist put in his chart that he had ischemic heart disease; however, his examination on that date revealed normal findings and the assessment by the doctor was non-ischemic cardiomyopathy.  See, post-service treatment record dated June 2010.  Therefore, the Board finds that the presumptions found at 38 C.F.R. § 3.309(e) are not available to the Veteran in establishing his current claim of service connection for heart disease, regardless of where he served in Korea.  38 U.S.C.A. § 1110.

As to in service incurrence under 38 C.F.R. § 3.303(a), the Veteran's records show that he served in Korea from March 1969 to September 1970 with the Army's HHB, 1st TAB, 25th Artillery.  The Board also finds that the Veteran is competent to report on what he saw, such as the spraying of some form of chemical, a sheen on vehicles after chemicals had been sprayed, vehicles with the words "hazardous materials" on them, and traveling to certain locations while overseas.  Davidson v. Shinseki, 581 F. 3d. 1313 (Fed. Cir. 2009).

However, as to proof of actual herbicide exposure, the DoD has not identified this organization as operating in or near the Korean DMZ during the qualifying time period.  VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10.p.  The Veteran states that he was a truck driver and mechanic headquartered at Camp Red Cloud.  In support of his claim that he served around and/or in the DMZ while stationed in Korea, the Veteran submitted pages from organizational "yearbooks" for the time period that he was in Korea; one of which shows his unit at Camp Jackson, a base which is close to Camp Red Cloud.  Based on the map submitted by the Veteran, neither of these installations appears to be in the immediate area surrounding the DMZ and, in any event, the presumption based on DoD identification is based on unit affiliation.  With respect to the Veteran's claims that he was exposed while driving to other stations while in South Korea, his occupation specialty was a wheeled vehicle mechanic and there is no indication that he was a truck driver or that he received training to be a truck driver.  The Board finds the official service department records to be more probative as to whether the Veteran served in and/or around the DMZ during his time in Korea because they are official documents of the appropriate United States service department.  Owens v. Brown, 7 Vet. App. 429 (1995); Tagupa v. McDonald, 27 Vet. App. 95 (2014).  Therefore, the Board finds that the most probative evidence of record does not show that the Veteran's military service included service in an area for which a presumption of herbicide exposure attaches.

As to a current disability, the Veteran's post-service records show a diagnosis of ventricular tachycardia and mild cardiomyopathy.  See post-service treatment records dated May 2006, June 2012 and August 2013 and VA examination in March 2015.  However, the Veteran's service treatment records are negative for symptoms, diagnoses or treatment for any heart diseases.  While the Veteran's 1971 VA examination noted a slight cardiac arrhythmia with sinus bradycardia on his EKG, the EKG was still considered to be normal, and the March 2015 examiner noted that his sinus bradycardia was normal given that he was a runner at that time.  While the Veteran is considered competent to give evidence about what he sees and feels, the Board assigns more credence and weight to the service treatment records and post-service treatment records which do not document a diagnosis for a heart disorder such as cardiomyopathy until May 2006.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  Accordingly, the Board finds that service connection based on in-service incurrence for heart disease other than ischemic heart disease must also be denied.  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 1110. 

Additionally, as to service connection for a heart disease based on continued treatment post-service under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from service in 1971 and the first documented symptoms of the Veteran's current heart disability serves as evidence against a finding of continuity.  

As for service connection for heart disease based on initial documentation after service under 38 C.F.R. § 3.303(d), the record is negative for a medical opinion linking this disorder to the Veteran's military service.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this regard, the March 2015 VA examiner opined that there is no nexus between the in-service episode of sinus arrhythmia and the subsequent diagnoses of ventricular tachycardia and mild cardiomyopathy in May 2006.  This medical opinion is not contradicted by any other medical evidence of record.  Colvin, supra.  As to the Veteran's lay claims that his current heart disease is due to service and specifically due to herbicide exposure which he believes was Agent Orange, the Board finds that diagnosing that link requires special medical training of which the Veteran does not have and of which is not capable of lay observation.  Accordingly, since laypersons are not capable of providing opinions on matters requiring medical knowledge, the Board finds that the Veteran's lay opinions that his current heart disease is caused by herbicide exposure is not competent evidence.  Jandreau.  Therefore, the Board finds that the most probative evidence of record shows that any current heart disorder is not caused by his military service and that service connection may not be granted based on the initial documentation of the disabilities after service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). 

In conclusion, entitlement to service connection for heart disease, to include ischemic heart disease, cardiac arrhythmia, and cardiomyopathy is not warranted because the weight of the evidence is against the claim.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310







ORDER

Service connection for heart disease, to include ischemic heart disease, cardiac arrhythmia, and cardiomyopathy is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


